DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Language/Construction
	Claims 1, 11 and 20 recite “reacting said plastics with pure oxygen, an amount of said pure oxygen being used with an amount of oxygen from said plastics to form a combination with an amount of total oxygen ranging from 40% to 65% molar with respect to an amount of stoichiometric oxygen required for converting carbon contained in said plastics to carbon dioxide (CO2)”. The limitation as presented is somewhat confusing due to the recitation of “to form a combination with an amount of total oxygen”. The Examiner recommends the following amendment to better clarify and capture the claim limitation.
“reacting said plastics with pure oxygen, wherein a total amount of oxygen based on an amount of said pure oxygen and an amount of oxygen from said plastics is from 40% to 65% molar with respect to an amount of stoichiometric oxygen required for converting all the carbon contained in said plastics to carbon dioxide (CO2)”

Claim Objections
Claims 1, 7, 11, 17 and 20 are objected to because of the following informalities:  
Claim 1, line 1: “A process converting plastics to olefins” should read “A process for converting plastics to olefins” similarly as recited in claims 11 and 20. 
Claim 1, line 12: “in at least first two stages of said at least three successive stages” should read “in at least the first two stages of said at least three successive stages”. The addition of “the” improves the claim grammatically and does not cause a lack of antecedent basis issue as the “at least three successive stages” inherently comprises a first two stages. 
Claim 7, line 4: “in at least first three stages of said four successive stages” should read “in at least the first three stages of said four successive stages”. The addition of “the” improves the claim grammatically and does not cause a lack of antecedent basis issue as the “at least four successive stages” inherently comprises a first three stages.
Claim 11, line 15: “in at least first two stages of said at least three successive stages” should read “in at least the first two stages of said at least three successive stages”. The addition of “the” improves the claim grammatically and does not cause a lack of antecedent basis issue as the “at least three successive stages” inherently comprises a first two stages. 
Claim 17, line 2: “in at least first three stages of said four successive stages” should read “in at least the first three stages of said four successive stages”. The addition of “the” improves the claim grammatically and does not cause a lack of antecedent basis issue as the “at least four successive stages” inherently comprises a first three stages.
Claim 20, line 20: “in at least first three stages of said four successive stages” should read “in at least the first three stages of said four successive stages”. The addition of “the” improves .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, amended claims 4-5 and new claim 15 recite a recycle ratio from about 4% to 20% and 8% to 18% by weight, respectively. The specification and original claims do not support the claimed ratios or weight percentages, and does not support that the ratio is the gaseous mixture produced to the hydrogen added to the subsequent stage of the at least three successive stages. The amendments appear to be contradictory to the Applicant’s specification which explains that the recycle ratio is a ratio 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 are indefinite for reciting “an amount of total oxygen ranging from 40% to 65% molar with respect to an amount of stoichiometric oxygen required for converting carbon contained in said plastics to carbon dioxide (CO2)” because it is unclear if the stoichiometric oxygen required is based on all of the carbon contained in the plastic based on a 

Claims 1, 11 and 20 are indefinite for reciting “from other compounds occurring form oxidatively coupling said methane”. It is unclear what “other compounds” are meant to encompass. It is not clear if the “other compounds” are compound formed during oxidative coupling of methane (i.e. by-products), unreacted compounds present after oxidative coupling, or any compound that is not an olefin regardless if they are formed or unreacted. The claims do not explicitly recite that the oxidative coupling produces a product or effluent comprising olefins and certain other compounds, and therefore it is not clear what the intended scope of the claims is. Clarification is requested. For purposes of examination, the separation is considered to be directed to separating olefins from all non-olefin compounds. The claims would be made clearer if the claims recited catalytically converting said methane into olefins by oxidatively coupling said methane and forming an oxidative coupling effluent comprising olefins, and separating said olefins from the oxidative coupling effluent. 

Claims 2-10 and 12-19 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claims 1 and 11. 



Claims 6 and 16 are indefinite for reciting “comprises methane having a molar ratio of hydrogen to carbon (H2/C-) between 1.2 and 3” because it is not clear how methane has a molar ratio of hydrogen gas to carbon. Methane is a compound having the formula CH4, having hydrogen atoms, and does not contain hydrogen gas. Based on the original claim and the specification, it would appear that the last methanation stage operates with a molar ratio of H2/C of between 1.2 and 3 (see page 12 of the Applicant’s specification). For purpose of examination, the claims are interpreted as the last methanation stage is operated with a molar ratio of hydrogen to carbon (H2/C-) between 1.2 and 3. Appropriate correction is requested. 

Claims 10 and 19 are indefinite for reciting “further comprises reacting said plastics with said carbon dioxide, said carbon dioxide producing a substantially nitrogen-free atmosphere in said plastics”. It is not clear or expected that carbon dioxide will react with the plastic during 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action.
No prior art alone or in combination with references discloses or reasonably suggests the claimed process for converting plastics to olefins as recited in claims 1, 11 and 20. Specifically, the prior art fails to disclose gasifying plastics with pure oxygen to produce synthesis gas, wherein a total amount of oxygen based on an amount of pure oxygen and an amount of oxygen from said plastics is 40% o 65% molar with respect to an amount of stoichiometric oxygen required for converting all the carbon contained in the plastics to carbon dioxide. The prior art also fails to teach a combination in which synthesis gas produced by gasification is converted to methane in at least three successive stages wherein high purity hydrogen is added to at least the first two stages, and methane produced is oxidatively coupled to produce olefins. 
Brems et al. (“Gasification of plastic waste as waste-to-energy or waste-to-syngas recovery route”, Natural Science, Vol. 5, No. 6, 695-704 (2013)) is the closest prior art that 
Chapman et al. (US 2016/0194573 A1), directed to a process of producing substitute natural gas, discloses a process comprising gasifying a carbonaceous solid feed to produce synthesis gas ([0063]); subjecting the syngas to clean-up and a water gas shift reaction to produce additional hydrogen and increase the hydrogen to CO ratio needed for methanation ([0064]-[0066]); methanation to react CO with H2 to form methane ([0068]); and a substitute natural gas refining stage (i.e. methane separation stage) ([0070]). Chapman teaches that gasification products (syngas) may be subsequently subjected to methanation to form methane, 
Rekoske (U.S. Patent No. 6,096,934), directed to oxidative coupling of methane with carbon conversion, discloses a process comprising contacting a stream comprising hydrogen and carbon oxides with a methanation catalyst to produce a stream comprising methane, separating the methane and passing the methane to an oxidative coupling reactor to form ethylene (Abstract; col. 2, lines 8-14). Rekoske is considered to teach methane produced from methanation of streams comprising carbon oxides and hydrogen can be catalytically converted to olefins by oxidative coupling. However, Rekoske fails to disclose or suggest methanation of a synthesis gas produced by plastic gasification as claimed, fails to disclose a multi-stage methanation step as claimed and is directed to utilizing carbon oxides that are by-products from oxidative coupling as feed to the methanation step. 
EP0089105A2 (cited in the IDS dated 03/04/2021), directed to multi stage methanation, discloses a process for subjecting synthesis gas to multistage methanation (Abstract). The reference does not disclose addition of hydrogen to the synthesis gas in at least the first two stages of methanation, fails to disclose that the synthesis gas is produced by a gasifying plastic as 
Therefore, while the claimed gasification, methanation and oxidative coupling are generally known in the art, the prior art fails to disclose the specifics of each of the steps and the combination of all the technical features required to arrive at the claimed invention, and the prior art lacks motivation and direction that would lead one of ordinary skill to combine various prior art references in the manner as claimed by the Applicant. As such, claims 1-20 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772